DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the Response After Final Action filed on 01/14/2022 in response to the Final Action mailed on 09/28/2021.
Applicant’s arguments, see Pages 5-7, filed 01/14/2022, with respect to 35 U.S.C. 112(a) and 112(b) rejections for claims 2 and 6 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections for claims 2 and 6 have been withdrawn. 
Applicant's arguments, see Pages 7-10, filed 01/14/2022, with respect to the 35 U.S.C. 103 rejections for claims 1-2, 5-6, and 9-12, have been fully considered but they are not persuasive. 
Applicant argues on Pages 7-8 of Arguments that the combination of US2012/0302869 to Koyrakh et al. (hereinafter Koyrakh) in view of US2013/0303886 to Ludwin et al. (hereinafter Ludwin) and further in view of US2014/0095105 Koyrakh et al. (hereinafter Koyrakh '105) do not disclose or render obvious all the limitations of amended independent claim 1.  
More specifically, Applicant argues for amended independent claim 1 that Ludwin does not teach: 
a processor, which is configured 
(a) to estimate, based on the signals exchanged with the probe, a spatial displacement of the magnetic sensor between consecutive measurements including an original state of the magnetic position sensor and a displaced state of the magnetic position sensor, and 
(b) to estimate a position of the distal-end assembly in the body based on 
(i) the signals exchanged with the intra-body electrodes and the body-surface electrodes, 
(ii) a- priori known spatial relationships between two or more of the intra-body electrodes of the probe and 
(iii) the estimated spatial displacement of the magnetic sensor.  (See Arguments, Pages 7-8).
Applicant states that:
“in Ludwin a sensing assembly 63 of a force sensor 65 is disclosed that provides the spatial relationship between the probe distal end 52 and the sheath distal end 50, including compressive displacement (along the z axis) and angular deflection. Ludwin, Paragraph 0043, FIG. 3. In particular, the inductances of coils 66, 68, and 70 when exposed to magnetic field generated by coil 64 change as a function of the compressive displacement and angular deflection. Ludwin, Paragraph 0046-47, FIG. 3.” (See Arguments, Page 9)
“Ludwin explains that the same coils that are used by the sensing assembly 63 to determine the compressive displacement and angular deflection as well as the displacement Δz, as explained above, can be used as position sensors to determine the coordinates (position and orientation) of the probe distal end, based on a generated magnetic field. Paragraph 0051.” (See Arguments, Page 9)
Applicant then argues that Ludwin's technique to compute the coordinates of the probe distal end is separate and independent of the techniques to compute compressive displacement, angular deflection, and displacement Δz associated with the distal ends of the sheath and the probe. (See Arguments, Page 9), and therefore Ludwin does not teach “"a processor, which is configured to estimate ... a spatial displacement of the magnetic sensor ... and to estimate a position of the distal-end assembly in the body based on ... the estimated spatial displacement of the magnetic sensor." (See Arguments, Page 10).

As presented in claim 1, estimating a position of the distal-end assembly in the body is based on limitations (i), (ii), and (iii), wherein (iii) is the estimated spatial displacement of the magnetic sensor.  Therefore, the examiner interprets the claim limitation as estimating a position of the distal-end assembly in the body is based in part on the estimated spatial displacement of the magnetic sensor. 
As stated in previously filed office action, Ludwin teaches a joint sensing assembly (Fig. 3 or 4, Ref. 63) that comprise magnetic transducer coils and provides accurate readings of the position of the distal tip 52 (Paragraph 0043) of the catheter (Paragraph 0042), and is interpreted as a magnetic position sensor. Ludwin teaches the coils of the joint sensing assembly output signals that are processed by the processor in order to determine the coordinates of the distal end (Paragraph 0051) and deflection of distal tip (Paragraphs 0047, 0065).  Further, Ludwin determines the spatial displacement of the magnet sensor by determining a differential change in the signals output by the coils of the magnet sensors (Paragraph 0046). Ludwin teaches the coils are parallel to the catheter, and thus one another, as long as the joint 54 of the catheter is undeflected and will output strong signals (Paragraph 0046). This reads on an original state of the magnetic position sensor.
Angular deflection of the tip will give rise to a differential change in the signals output by the coils, and a compressive displacement will give rise to an increase in the signals from all of the coils (Paragraph 0046). The angular deflection or compressive displacement would read on a deformed state of the magnetic position sensor.
The processor analyzes the signals output by the coils in order to measure the deflection and displacement of joint 54 which the joint sensing assembly resides (Paragraph 0047). The sum of changes in the signals gives a measure of the compression, while the difference of the changes gives a measure of the deflection (Paragraph 0047). Therefore in determining a spatial displacement of the joint sensing assembly (i.e., compression or deflection), a measurement 
As stated above (and also in Ludwin, Paragraph 0043), the joint sensing assembly 63 “provides accurate reading of the position of the distal tip 52…including axial displacement and angular deflection”.  Therefore, in determining the position of the distal tip, the position must include axial displacement and angular deflection.  As disclosed above, the joint sensing assembly 63 determines the axial displacement and angular deflection by processing the signals of coils 66, 68, and 80 (See Ludwin, Paragraph 0044), wherein the angular deflection is determined by a difference in signals from the coils in a parallel position and in a deflected position (See Ludwin, Paragraphs 0046-0047).  Therefore in determining the position, that includes axial displacement and angular deflection, the position must include and be based in part from a spatial displacement (i.e. the angular deflection) of the magnetic sensors (i.e. the coils 66, 68, and 80).  The motivation to incorporate the teachings of Ludwin to Koyrakh’s invention is to provide a more accurate reading of the position of the distal tip, including when the tip experiences axial displacement or angular deflection (Ludwin, Paragraph 0043).
Examiner notes that the amended claims only differs with the previously filed claims (06/09/2021), in that the spatial displacement of the magnetic sensor from an original state of the magnetic position sensor has been amended from a “deformed state” to a “displaced state”.  However, the deformed state in the previous rejection would still read on a displaced state since Merriam-Webster defines displaced as “to move physically out of position”, therefore the distal 
For the reasons above, claim 1 remains rejected.  Independent claims 5, is similarly rejected.  Claims 2-4, 6-12 are rejected for at least the reason that they inherit deficiencies by nature of their dependency on either claim 1 or claim 5.

/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/BONIFACE NGATHI N/            Primary Examiner, Art Unit 3793